Citation Nr: 0211759	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  92-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
gynecological condition, to include residuals of total 
abdominal hysterectomy and right salpingo-oophorectomy.

2.  Entitlement to service connection for a chronic 
gynecological condition manifested by recurrent vaginal 
infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1975 to November 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO).

In current status the case returns to the Board following the 
completion of development made pursuant to its most recent 
remand in July 1998.


FINDINGS OF FACT

1.  A history of cervical dysplasia was noted prior to 
service, but no abnormal gynecological problems were noted on 
the veteran's enlistment examination.

2.  There is no competent evidence of record showing a 
relationship between the veteran's gynecological complaints 
and treatment in service and her post-service total abdominal 
hysterectomy and right salpingo oophorectomy.

3.  Chronic pelvic pain diagnosed as benign painful 
ovulation, which necessitated a total abdominal hysterectomy 
and right salpingo-oophorectomy after service, was first 
objectively shown after active duty and is not otherwise 
related thereto.

4.  The veteran has not presented, nor does the evidence 
otherwise demonstrate, credible evidence to show that a 
chronic gynecological condition manifested by recurrent 
vaginal infections began in military service or is otherwise 
related thereto.

CONCLUSIONS OF LAW

1.  A chronic gynecological condition, to include residuals 
of a total abdominal hysterectomy and right salpingo 
oophorectomy was not incurred in or aggravated by service, 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).

2.  A chronic gynecological condition, manifested by 
recurrent vaginal infections was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The statement of the case (SOC) and the supplemental SOCs 
advised the veteran of the pertinent law and regulations as 
well as the basis denying service connection.  Also, by 
reciting the applicable law and regulations, notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims. 

The veteran has been afforded personal hearings in January 
1990 and June 1991.  She has also been afforded VA 
examinations, which included relevant medical opinions.  With 
regard to the adequacy of the examinations, the Board notes 
that the most recent examination report reflects that the VA 
examiner reviewed and recorded the past medical history, 
noted the veteran's current complaints, conducted 
examination, and offered appropriate assessments and 
diagnoses.  

Further, and also pursuant to the Board Remand in July 1998, 
the RO collected medical records from all health care 
providers identified by the veteran.  She has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  As 
there is no additional evidence to obtain, more specific 
notice as to which party gets what data is not needed.  See 
e. g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the claims are ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Initial review of the service medical records show routine 
gynecological care and that at times abnormalities were 
noted.  Specifically a June 1976 Pap smear showed 
inflammatory cells and epithelial cells present with mild 
dysplastic changes.  A repeat Pap in September 1976 showed 
the same.  In October 1976, a colposcopy and biopsy done were 
done and in November 1976 cryosurgery was performed for 
moderate dysplasia.  A January 1977 follow-up pap smear was 
negative.  Of some significance is a March 1977 cytology 
report, which indicates that prior to service the veteran 
underwent cauterization of the cervix in 1972.

The remaining records show the veteran was evaluated for 
complaints of breakthrough bleeding due to birth control 
pills in July 1975 as well as acute episodes of lower 
abdominal cramping in December 1975, January 1976 and 
February 1976.  These records also show that vaginitis and/or 
yeast infections were clinically assessed in January 1975, 
June 1975, July 1975, September 1975, March 1977, and July 
1977.  The veteran was evaluated twice in 1977 for genital 
warts.

In October 1977, approximately a month prior to service 
separation, it was determined that the veteran was pregnant.  
A medical/physical evaluation board examination apparently 
did not include a gynecological evaluation.  However the 
records reflect separation from service due to a neurological 
disorder as opposed to gynecological disorder.

Post service military records show that the veteran was 
treated as a dependent of her military spouse and that a baby 
was born in June 1978.  The veteran was treated for post-
partum bleeding later that month.  The remainder of the 
records show that thereafter she was examined for repeated 
complaints of chronic pelvic pain and menstrual problems.  Of 
some significance is a September 1978 Pap smear, which 
revealed slight dysplasia, which apparently resolved without 
treatment.  Subsequent pelvic examinations and Pap smears in 
1979 and 1980 were normal. 

In 1981, the veteran was again evaluated for chronic pelvic 
pain, clinically assessed as possible pelvic inflammatory 
disease (PID).  A January 1981 Pap smear showed severe 
inflammation with clue cells and Hemophilus flora present.  
The veteran's main complaint was of pain during ovulation and 
because of persistent chronic pain associated with failure of 
medical treatment, a total abdominal hysterectomy was 
advised.  In October 1981, it was noted that the veteran had 
been treated for suspected PID with several antibiotics, but 
no culture proving infection.  A diagnostic laparoscopy 
revealed no uterine abnormality, except bilateral Masters 
Allen Window [syndrome].  The diagnosis was chronic pelvic 
pain, rule out endometriosis.  

Records in 1983 show the veteran was evaluated repeatedly for 
progressive pelvic pain, more severe near menses and 
ovulation, diagnosed as severe dyspareunia.  The examiner 
noted that recent examinations and pelvic examinations were 
normal.  A March 1983 sonogram showed a small left ovarian 
cyst and prominent sized left fallopian tube.  No other 
abnormalities were noted.

In February 1984, the veteran underwent a total abdominal 
hysterectomy with right salpingo-oophorectomy for 
dysmenorrhea and dyspareunia with chronic pelvic pain.  A 
postoperative Pap smear in March 1984 was normal.  

Records dated from 1986 to 1990 show the veteran complained 
of pain on the left side ovary with pelvic pressure every two 
months, associated with ovulation.  The symptoms were treated 
with Depo-Provera with no relief.  A Pap smear in February 
1988 revealed clue cells and bacteria.  A subsequent Pap 
smear in November 1988 was negative with mixed bacterial 
flora.  The most recent Pap smear in May 1989 was negative. 

During a RO hearing in January 1990 the veteran testified as 
to the onset and severity of her claimed disorders.  She 
testified that prior to service she was treated for cervical 
dysplasia.  However at enlistment and during basic training 
there was no evidence of a problem and a Pap smear performed 
at that time was negative.  She had an abnormal Pap smear in 
1976 and was treated with cryosurgery for dysplasia of the 
cervix.  She was also treated for recurrent vaginal discharge 
problems until she became pregnant.  She testified that post 
partum she began having clots and pelvic pain but that a 
laparoscopy in 1981 was inconclusive.  In 1984 a total 
abdominal hysterectomy and right salpingo-oophorectomy were 
performed, but she continued to have chronic pelvic pain, 
usually around the time of ovulation.  

The veteran gave essentially similar testimony at RO hearing 
in June 1991.  Although at this time she testified that she 
had history of chronic dysplasia and PID that was 
misdiagnosed and that doctors related her recurrent vaginitis 
during service with the problems, which resulted in the 
hysterectomy.  

Additional VA outpatient treatment records from 1991 to 1993 
show continued complaints of pelvic pain.  Annual Pap smears 
and pelvic examinations were essentially normal.  It was 
noted that the pain was probably secondary to pelvic 
adhesions.  

Pursuant to Board Remands in 1993 and 1995 the veteran 
underwent VA examination.  During VA examination in April 
1995 the veteran's complaints were of continued pelvic pain 
which she reported was "70 percent better than prior to 
hysterectomy."  Pelvic examination showed an odorous white 
discharge, with no lesions.  The cervix and uterus were both 
absent.  The left ovary was tender and fixed to the side of 
the wall and appeared normal in size.  There were no masses 
or nodularity and there was good "estrogen effect" of the 
vagina.  An ultrasound revealed a 2-centimeter thick walled 
cyst of the left ovary.  The Pap smear was normal with 
abundant bacteria.  The diagnoses were chronic pelvic 
adhesions with associated small cystic left ovary - probably 
old inflammatory and bacterial vaginosis.  The examination 
report did not include any medical opinion as to the etiology 
of the veteran's gynecological disabilities.

During a subsequent VA examination in September 1996 the 
veteran was again evaluated for complaints of chronic left 
pelvic pain.  It was noted that she had a complete 
hysterectomy for endometriosis and that since then she has 
had left lower quadrant pain that was fairly cyclic, every 
12-14 days.  The veteran treated the pain with Anaprox or 
sometimes Tylenol-3, so it was not considered a debilitating 
pain.  She has been evaluated with multiple ultrasounds and 
laparoscopies and so far nothing has been found.  Her recent 
Pap smears have been normal.  Examination revealed a moderate 
amount of white discharge but no palpable masses and no 
pelvic tenderness.  The abdomen soft without any masses or 
tenderness.  KOH and wet prep showed many epithelial cells.  
The clinical assessment was chronic left lower 
quadrant/pelvic pain of moderate intensity, etiology 
uncertain.  The examiner failed to note whether he had 
reviewed the claims folder prior to examination/assessment 
and failed to opine as to the etiology of the total abdominal 
hysterectomy with right salpingo-oophorectomy that was 
performed in 1984 or the claimed vaginitis.

In response to the request for an opinion as to current 
gynecological disabilities, the examiner responded that 
although the etiology of the veteran's pelvic pain was 
unknown it could be due to adhesions from her surgery, or 
irritable bowel syndrome.  The examiner's opinion was 
narrowly limited to the etiology of just the current pelvic 
pain, without addressing the etiology of the total abdominal 
hysterectomy with right salpingo-oophorectomy and claimed 
vaginitis.  In a subsequent statement dated in January 1999, 
the examiner further concluded that the veteran's abdominal 
pain had been present ever since her 1984 hysterectomy.  
Therefore, it was related to the condition she came down with 
while she was in the service.  

Pursuant to Board Remand in July 1998 further VA examination 
in 2001 showed that following review of the veteran's claims 
file and the previous examination, the examiner determined 
further physical examination was unnecessary.  The examiner 
noted the veteran had been questioned regarding her current 
symptomatology and was considered a reliable historian in 
terms of describing her pain.  Her in-service gynecological 
history was described in detail in the report.

Based on the record, the examiner noted initially that 
whether the veteran had the onset of cyclic monthly pain 
prior to or after the service was speculative.  With regard 
to the symptoms related to cyclic monthly pain in the ovary 
region the examiner found no documentation that this 
condition existed while in the service, or that it had its 
onset during the service.  For example there were several 
gynecologic notes with no mention of pelvic pain and on at 
least one, it was specifically denied. Further, the examiner 
noted only two visits, June 1975 and December 1975, where the 
veteran mentioned cramps or occasional lower quadrant 
discomfort.  The examiner noted that there was every 
indication that this symptom was, in both instances, self-
limited and of mild severity.

The examiner referred to a previous VA medical opinion that 
mentioned a history of endometriosis, which the examiner did 
not see in other physician notes.  Furthermore, the veteran 
herself did not relay any history of endometriosis.  The 
examiner then noted that women sometimes have pain with 
ovulation and therefore  because both the veteran's pathology 
did not include a diagnosis of endometriosis and the duration 
of her symptoms was more than 10 years, the diagnosis was 
painful ovulation.  The examiner further concluded that 
regardless of whether or not the veteran had endometriosis, 
it would be speculative to state that it had its onset during 
service and would not materially change the conclusions.

The examiner then addressed the symptoms related to vaginitis 
noting that they had their initial onset prior to entering 
service.  During service there were several visits for 
vaginal discharge and two visits for genital warts.  There 
were also several visits for PAP tests, with at least one 
that was abnormal.  With regard to the several occurrences of 
dysplasia the examiner noted that a Pap read as "normal" 
did not mean that the veteran had resolution of prior, pre-
service problems of abnormal PAP tests.  The examiner 
explained that in the 1970s, when the veteran was being 
treated, there were frequent problems with Paps being read as 
normal, when an adequate sample was not being sent to the 
pathologist for analysis.

The examiner's clinical impression was cyclic pelvic pain, 
which did not have its onset during the military and was more 
likely than not (greater than 90 percent) benign painful 
ovulation.  In addition, the veteran's vaginal discharge, 
more likely than not (greater than 90 percent) represented 
recurrent vaginal yeast infections, or other vaginal 
infections.  The examiner further concluded that it was more 
likely than not (greater than 90 percent) the veteran's total 
abdominal hysterectomy with right salpingo-oophorectomy, and 
currently manifested vaginitis were not causally or 
etiologically related to military service.  

Total Abdominal Hysterectomy with Right Salpingo-oophorectomy

The veteran contends, in essence, that she developed 
disabling gynecological problems in service, which 
necessitated a total abdominal hysterectomy and right 
salpingo-oophorectomy shortly after service discharge.  The 
Board is cognizant that the veteran advised a treating 
physician in service that she had cauterization of the cervix 
for dysplasia three years prior to service.  However, because 
no complaints or findings of pre-existing dysplasia were 
noted on her enlistment examination, the Board will accord 
the veteran the benefit of the presumption of soundness at 
entrance.  

Service medical records fail to reveal any significant 
ongoing gynecological problems other than dysplasia, which 
resulted in cryotherapy and resolved with the treatment 
provided.  The medical evidence indicates that the dysplasia 
was an acute occurrence, with subsequent normal Pap smears 
and pelvic examinations.  The last pelvic evaluation, 
performed in January 1977, had been negative for any 
findings.  The Board finds, therefore, that a chronic 
gynecological disorder was not shown during service. 

Post-service the veteran was treated for persistent chronic 
pelvic pain diagnosed as benign painful ovulation.  However, 
there is no competent medical evidence of record, which would 
tend to establish that the occasional abdominal complaints in 
service represented a chronic disorder or that there is a 
nexus between those symptoms and the post service pelvic 
pain.  A VA gynecologist in 2001 provided the opinion that 
the veteran's chronic pelvic pain was not related to any of 
the symptoms or clinical findings documented in service.  The 
physician essentially concluded that although the veteran had 
a history of pelvic pain dating back to her surgery in 1984, 
her claim was not supported by past or current clinical data 
or the historical record, including military records.  

The Board finds that the VA physician's opinion is highly 
probative evidence, and weighs against the claim.  In this 
opinion, a review the veteran's claims files had been made 
and a detailed and comprehensive medical history was 
provided.  The physician's opinion is accompanied by a 
rationalized explanation, which noted, in part, that the 
veteran's chart included misdiagnoses and misinformation.  In 
this regard, the physician discussed the lack of evidence of 
endometriosis, and explained the veteran's diagnosis of 
benign painful ovulation.  The Board further points out that 
this opinion is uncontroverted, i.e., there is no medical 
opinion of record, which relates the veteran's total 
abdominal hysterectomy and right salpingo-oophorectomy to her 
service.  

Vaginal Infections 

The veteran has also asserted that she suffers from a 
gynecologic disorder manifested by chronic vaginal 
infections, which had their onset during service.  The Board 
points out that this history includes notations indicating 
that she was treated for vaginal infections both during and 
after service.  However, although she had vaginal infections 
in service, there is no evidence that there was a chronic 
disease process.  See Clyburn v. West, 12 Vet.App. 296, 301 
(1999).  Furthermore, that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

Post service the veteran was provided multiple Pap smears 
between 1979 and 1989, none of which revealed any evidence of 
a current gynecological disorder manifested by recurrent 
vaginal infections.  Bacterial vaginosis was subsequently 
identified during the veteran's April 1995 VA examination and 
a moderate amount of white vaginal discharge was noted during 
a September 1996 VA examination; however a vaginal infection 
was not subsequently diagnosed.

In this case, following release from service, the first 
instance of vaginal symptoms and inflammation was in 1981, 
four years after those symptoms were last noted in service.  
Furthermore, the clinical evidence documents actual clinical 
findings of vaginal infections on only four occasions in a 
15-year period.  As such, chronicity and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303(b) 
(2001); Savage, at 498.  There is no competent medical 
evidence of record to establish that the in-service episodes 
of vaginal infections were other than acute and transitory.  
The veteran has presented no evidence that a chronic vaginal 
infection is now present, or that any residuals of a 
recurrent vaginal infection are now present. 

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from chronic 
pelvic pain diagnosed as benign painful ovulation and 
recurrent vaginal infections.  However, the disorders were 
not shown in service, nor have they been causally related to 
active service thereafter by any physician who based a 
diagnosis upon an accurate history of symptoms and medical 
treatment for the same during service.  As the veteran's 
current disorders have not been medically associated with 
military service, there is no foundation upon which to allow 
the claims.  

In reaching this decision, the Board has considered the 
veteran's contentions that her total abdominal hysterectomy 
and right salpingo-oophorectomy and vaginitis are related to 
service.  In any event, as previously stated, the claims 
files do not contain a medical opinion, which relates the 
veteran's claimed disorders to service.  In addition, while 
the veteran is competent to testify to the symptoms she has 
experienced since active service, she is not competent to 
testify to the fact that what she experienced in service and 
since service are the same related disorders.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions). 

The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a chronic gynecological 
condition to include residuals of a total abdominal 
hysterectomy and right salpingo oophorectomy is denied.

Entitlement to service connection for a chronic gynecologic 
condition manifested by recurrent vaginal infections is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


